DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-13 are pending:
		Claims 5-13 are rejected. 
		Claims 1-4 have been withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group II (claims 5-13) in the reply filed on 10/03/2022 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202011286700, filed on 11/17/2020.
Drawings
The drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
Claim Objections
Claims 5-13 are objected to because of the following informalities:  
	Claim 5 recites “before the formation of a dynamic membrane”; consider rephrasing to – before forming a dynamic membrane – or similar language for clarity purposes. Claims 11-13 recite a similar limitation therefore objected for similar reasoning. 
	Claim 5 recites “an activated sludge plays a pollutant removal effect”; consider rephrasing to – an activated sludge provides a pollutant removal effect – or similar language for clarity purposes. Claims 11-13 recite a similar limitation therefore objected for similar reasoning.
	Dependent claims are hereby objected due to dependency from objected claim 5. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 5.
	Claim 5 recites “the dynamic membrane reactor…according to claim 1”; there is insufficient antecedent basis for “the dynamic membrane reactor” in the claim. The claim is further indefinite because claim 5 includes limitations from a withdrawn claim 1. Consider rephrasing by replacing “according to claim 1” with the required limitations since the limitations in claim 1 have been withdrawn from consideration.  Claims 11-13 recite similar limitations therefore rejected for similar reasoning. 
	Claim 5 recites “dynamic membrane reactor under certain constant current density, hydraulic retention time and flux”; the claim is unclear what under certain constant current density, hydraulic retention time and flux is limited to therefore it is unclear what is required to meet step 1. Consider rephrasing claim 5 to include the current density, hydraulic retention time and flux that is required. Claims 11-13 recite similar limitations therefore rejected for similar reasoning. 
	Claim 5  recites “when the transmembrane pressure difference exceeds a certain range, a hydraulic backwashing is performed under certain constant current density.” the claim is unclear what the transmembrane pressure difference and current density is limited to therefore it is unclear what is required to meet step 3. Consider rephrasing claim 5 to include the transmembrane pressure difference and current density that is required. Claims 11-13 recite similar limitations therefore rejected for similar reasoning.
	Claim 7 recites “the backwash membrane is dynamically formed at this time to complete one operation cycle of the dynamic membrane reactor”; there is insufficient antecedent basis for “the backwash membrane”. The claim is further indefinite because it is unclear how a backwash membrane is dynamically formed. Also there is insufficient antecedent basis for “the effluent”. Consider rephrasing to – wherein the dynamic membrane is formed to complete one operation cycle of the dynamic membrane reactor when the transmembrane pressure difference reaches 0.02MPa-0.05MPa, and the turbidity of an effluent is less than 2NTU –  to correct §112b issues and for clarity and consistency with other language. 
	Claim 9 recites “the amount of inoculation each time is 1% of the total volume”; it is unclear what the total volume is limited to because the total volume is not clearly defined? Is it limited to % v/v or % w/v or something different?
	Claims 11-13 recite “the precision filter” and “the conductive filter”; there is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Elektorowicz (US 2010/0051542) in view of Hu (CN 108217917) in view of Yurtsever (WO 2018/190779) and further in view of Chen (US 2010/0089829) 
	Regarding claim 5, Elektorowicz teaches an operation method of the dynamic membrane reactor (see §112b) (SMEBR (submerged membrane electro-bioreactor); see ¶103) with function of nitrogen (removal of nitrogen-ammonia; see ¶42) and phosphorus (also referred to as “phosphorous”) (removal for phosphorous; see ¶42) removal according to claim 1 (claim 1 is withdrawn, see §112b), wherein the operation method comprises the following steps: 
	step 1, before forming a dynamic membrane (cake formation; see ¶147), a porous filter (perforated cylindrical iron meshes were used as electrodes) for phosphorus removal (it is known that iron removes phosphorus) is used as a cathode (cathode; see Fig.3), a conductive precision filter (perforated cylindrical iron meshes were used as electrodes; see ¶133) (conductive bodies forming first and second electrodes; see ¶108) is used as an anode (anode; see Fig. 3), and aerobic microorganisms  (oxygen for microorganisms; see ¶29) are inoculated (bacterial growth; see ¶206) into the dynamic membrane reactor under certain constant current density (“optimizing…current density”; see ¶32) (see §112b), hydraulic retention time (“optimized…hydraulic retention time”; see ¶130) (see §112b) and flux (constant flux; see ¶45) (see §112b); 
	step 2, after the formation of the dynamic membrane, the porous filter for phosphorus removal is used as the anode, the conductive precision filter is used as the cathode (the electrodes alternately function as the anode and the cathode; see ¶62), a continuous aeration (see ¶145) is started at the anode under certain constant current density (there is inherently a current density; see Fig. 2) when an activated sludge (activated sludge; see ¶41) provides a pollutant removal effect, while hydrogen is generated near the cathode (hydrogen gas and the form of hydroxyls take place at the cathode; see ¶126) and an effective anoxic environment is formed (an anoxic environment is inherently formed due to the generation of hydrogen gas at the cathode by evidence of CN ‘917); and 
	step 3, backwashing is performed (there are multiple washing/cleaning techniques such as air flushing, physical/chemical washing; see ¶29 and ¶199).
	Elektorowicz does not teach that:
	(1) said aerobic microorganisms are denitrifiers;  
	(2) intermittently aerating; and
	(2) when the transmembrane pressure difference exceeds a certain range, a hydraulic backwashing is performed under certain constant current density.
	In a related field of endeavor, Hu teaches an electrochemical membrane biological sewage treating device (see ABS) comprising aerobic denitrifiers (denitrifying bacteria).
	Regarding claims 5 and 11-13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Elektorowicz by operating the method using aerobic denitrifiers as disclosed by Hu because said bacteria promotes denitrification for the removal of nitrate nitrogen (Hu, see pg. 5) which is desirable in Elektorowicz for water quality of nitrate nitrogen (Elektorowicz, see ¶131). 
	In a related field of endeavor, Yurtsever teaches an intermittent aerated dynamic membrane bioreactor (see ABS) comprising the step of intermittently aerating (providing the air in an intermittent way; see ABS). 
	Regarding claims 5 and 11-13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Elektorowicz by adjusting the air intermittently as disclosed by  Yurtsever because said step provides the benefit of enabling energy to be used less (Yurtsever, see ABS) which is desirable in Elektorowicz for the optimization of aeration (Elektorowicz, see ¶12). 
	In a related field of endeavor, Chen teaches a membrane cleaning method and apparatus (see ABS) comprising the step of a hydraulic backwashing is performed (the electrified back flushing process by purified water; see ¶29) under certain constant current density (the current density is inherent because the process is electrified) (see §112b) when the transmembrane pressure difference exceeds a certain range (when the TMP value exceeds a predetermined threshold, the membrane is cleaned automatically; see ¶43) (see §112b).  
	Regarding claims 5 and 11-13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Elektorowicz by incorporating the step of performing hydraulic backwashing when the transmembrane exceeds a certain range as disclosed by Chen because said step provides better performance than conventional back flushing (Chen, see ¶29).
	Regarding claim 11, Elektorowicz teaches an operation method of the dynamic membrane reactor (SMEBR (submerged membrane electro-bioreactor); see ¶103) (see §112b) with function of nitrogen (removal of nitrogen-ammonia; see ¶42) and phosphorus (also referred to as “phosphorous”) (removal for phosphorous; see ¶42) removal according to claim 2 (claim 2 is withdrawn, see §112b), wherein the operation method comprises the following steps:
step 1, before forming a dynamic membrane (cake formation; see ¶147), the porous filter (perforated cylindrical iron meshes were used as electrodes) for phosphorus removal (it is known that iron removes phosphorus) is used as a cathode (cathode; see Fig.3), the conductive precision filter (perforated cylindrical iron meshes were used as electrodes; see ¶133) (conductive bodies forming first and second electrodes; see ¶108) is used as an anode (anode; see Fig. 3), and aerobic microorganisms  (oxygen for microorganisms; see ¶29) are inoculated (bacterial growth; see ¶206) into the dynamic membrane reactor under certain constant current density (“optimizing…current density”; see ¶32) (see §112b), hydraulic retention time (“optimized…hydraulic retention time”; see ¶130) (see §112b) and flux (constant flux; see ¶45) (see §112b); 
	step 2, after the formation of the dynamic membrane, the porous filter for phosphorus removal is used as the anode, the conductive precision filter is used as the cathode (the electrodes alternately function as the anode and the cathode; see ¶62), a continuous aeration (see ¶145) is started at the anode under certain constant current density (there is inherently a current density; see Fig. 2) when an activated sludge (activated sludge; see ¶41) provides a pollutant removal effect, while hydrogen is generated near the cathode (hydrogen gas and the form of hydroxyls take place at the cathode; see ¶126) and an effective anoxic environment is formed (an anoxic environment is inherently formed due to the generation of hydrogen gas at the cathode by evidence of CN ‘917); and 
	step 3, backwashing is performed (there are multiple washing/cleaning techniques such as air flushing, physical/chemical washing; see ¶29 and ¶199).
	Elektorowicz does not teach that:
	(1) said aerobic microorganisms are denitrifiers;  
	(2) intermittently aerating; and
	(2) when the transmembrane pressure difference exceeds a certain range, a hydraulic backwashing is performed under certain constant current density.
	In a related field of endeavor, Hu teaches an electrochemical membrane biological sewage treating device (see ABS) comprising aerobic denitrifiers (denitrifying bacteria).
	In a related field of endeavor, Yurtsever teaches an intermittent aerated dynamic membrane bioreactor (see ABS) comprising the step of intermittently aerating (providing the air in an intermittent way; see ABS). 
	In a related field of endeavor, Chen teaches a membrane cleaning method and apparatus (see ABS) comprising the step of a hydraulic backwashing is performed (the electrified back flushing process by purified water; see ¶29) under certain constant current density (the current density is inherent because the process is electrified) (see §112b) when the transmembrane pressure difference exceeds a certain range (when the TMP value exceeds a predetermined threshold, the membrane is cleaned automatically; see ¶43) (see §112b).  
	Regarding claim 12, Elektorowicz teaches an operation method of the dynamic membrane reactor (SMEBR (submerged membrane electro-bioreactor); see ¶103) (see §112b) with function of nitrogen (removal of nitrogen-ammonia; see ¶42) and phosphorus (also referred to as “phosphorous”) (removal for phosphorous; see ¶42) removal according to claim 3 (claim 3 is withdrawn, see §112b), wherein the operation method comprises the following steps:
	step 1, before forming a dynamic membrane (cake formation; see ¶147), the porous filter (perforated cylindrical iron meshes were used as electrodes) for phosphorus removal (it is known that iron removes phosphorus) is used as a cathode (cathode; see Fig.3), the conductive precision filter (perforated cylindrical iron meshes were used as electrodes; see ¶133) (conductive bodies forming first and second electrodes; see ¶108) is used as an anode (anode; see Fig. 3), and aerobic microorganisms  (oxygen for microorganisms; see ¶29) are inoculated (bacterial growth; see ¶206) into the dynamic membrane reactor under certain constant current density (“optimizing…current density”; see ¶32) (see §112b), hydraulic retention time (“optimized…hydraulic retention time”; see ¶130) (see §112b) and flux (constant flux; see ¶45) (see §112b); 
	step 2, after the formation of the dynamic membrane, the porous filter for phosphorus removal is used as the anode, the conductive precision filter is used as the cathode (the electrodes alternately function as the anode and the cathode; see ¶62), a continuous aeration (see ¶145) is started at the anode under certain constant current density (there is inherently a current density; see Fig. 2) when an activated sludge (activated sludge; see ¶41) provides a pollutant removal effect, while hydrogen is generated near the cathode (hydrogen gas and the form of hydroxyls take place at the cathode; see ¶126) and an effective anoxic environment is formed (an anoxic environment is inherently formed due to the generation of hydrogen gas at the cathode by evidence of CN ‘917); and 
	step 3, backwashing is performed (there are multiple washing/cleaning techniques such as air flushing, physical/chemical washing; see ¶29 and ¶199).
	Elektorowicz does not teach that:
	(1) said aerobic microorganisms are denitrifiers;  
	(2) intermittently aerating; and
	(2) when the transmembrane pressure difference exceeds a certain range, a hydraulic backwashing is performed under certain constant current density.
	In a related field of endeavor, Hu teaches an electrochemical membrane biological sewage treating device (see ABS) comprising aerobic denitrifiers (denitrifying bacteria).
	In a related field of endeavor, Yurtsever teaches an intermittent aerated dynamic membrane bioreactor (see ABS) comprising the step of intermittently aerating (providing the air in an intermittent way; see ABS). 
	In a related field of endeavor, Chen teaches a membrane cleaning method and apparatus (see ABS) comprising the step of a hydraulic backwashing is performed (the electrified back flushing process by purified water; see ¶29) under certain constant current density (the current density is inherent because the process is electrified) (see §112b) when the transmembrane pressure difference exceeds a certain range (when the TMP value exceeds a predetermined threshold, the membrane is cleaned automatically; see ¶43) (see §112b).  
	Regarding claim 13, Elektorowicz teaches an operation method of the dynamic membrane reactor (SMEBR (submerged membrane electro-bioreactor); see ¶103) (see §112b) with function of nitrogen (removal of nitrogen-ammonia; see ¶42) and phosphorus (also referred to as “phosphorous”) (removal for phosphorous; see ¶42) removal according to claim 4 (claim 4 is withdrawn, see §112b), wherein the operation method comprises the following steps: step 1, before forming a dynamic membrane (cake formation; see ¶147), the porous filter (perforated cylindrical iron meshes were used as electrodes) for phosphorus removal (it is known that iron removes phosphorus) is used as a cathode (cathode; see Fig.3), the conductive precision filter (perforated cylindrical iron meshes were used as electrodes; see ¶133) (conductive bodies forming first and second electrodes; see ¶108) is used as an anode (anode; see Fig. 3), and aerobic microorganisms  (oxygen for microorganisms; see ¶29) are inoculated (bacterial growth; see ¶206) into the dynamic membrane reactor under certain constant current density (“optimizing…current density”; see ¶32) (see §112b), hydraulic retention time (“optimized…hydraulic retention time”; see ¶130) (see §112b) and flux (constant flux; see ¶45) (see §112b); 
	step 2, after the formation of the dynamic membrane, the porous filter for phosphorus removal is used as the anode, the conductive precision filter is used as the cathode (the electrodes alternately function as the anode and the cathode; see ¶62), a continuous aeration (see ¶145) is started at the anode under certain constant current density (there is inherently a current density; see Fig. 2) when an activated sludge (activated sludge; see ¶41) provides a pollutant removal effect, while hydrogen is generated near the cathode (hydrogen gas and the form of hydroxyls take place at the cathode; see ¶126) and an effective anoxic environment is formed (an anoxic environment is inherently formed due to the generation of hydrogen gas at the cathode by evidence of CN ‘917); and 
	step 3, backwashing is performed (there are multiple washing/cleaning techniques such as air flushing, physical/chemical washing; see ¶29 and ¶199).
	Elektorowicz does not teach that:
	(1) said aerobic microorganisms are denitrifiers;  
	(2) intermittently aerating; and
	(2) when the transmembrane pressure difference exceeds a certain range, a hydraulic backwashing is performed under certain constant current density.
	In a related field of endeavor, Hu teaches an electrochemical membrane biological sewage treating device (see ABS) comprising aerobic denitrifiers (denitrifying bacteria).
	In a related field of endeavor, Yurtsever teaches an intermittent aerated dynamic membrane bioreactor (see ABS) comprising the step of intermittently aerating (providing the air in an intermittent way; see ABS). 
	In a related field of endeavor, Chen teaches a membrane cleaning method and apparatus (see ABS) comprising the step of a hydraulic backwashing is performed (the electrified back flushing process by purified water; see ¶29) under certain constant current density (the current density is inherent because the process is electrified) (see §112b) when the transmembrane pressure difference exceeds a certain range (when the TMP value exceeds a predetermined threshold, the membrane is cleaned automatically; see ¶43) (see §112b).  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Elektorowicz (US 2010/0051542) in view of Hu (CN 108217917) in view of Yurtsever (WO 2018/190779) in view of Chen (US 2010/0089829) and further in view of Dawen (CN101857307).
	Regarding claim 6, Elektorowicz, Hu, Yurtsever and Chen teach the operation method of the dynamic membrane reactor with function of nitrogen and phosphorus removal according to claim 5, wherein in the step 1, the constant current density is 0-300 A/m2 (Elektorowicz, calculated based on a current between 0-3A, anode surface area of 93cm2 and cathode surface area of 106cm2; see ¶139 and ¶148) and the constant current density in the step 2 is an average of 0-300 A/m2 (Elektorowicz, calculated based on a current between 0-3A, anode surface area of 93cm2 and cathode surface area of 106cm2; see ¶139 and ¶148).
	The examiner takes note of the fact that the prior art range of 0-300A/m2 completely encompasses the claimed range of 0-2 A/m2. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	The examiner takes note of the fact that the prior art range of 0-300A/m2 completely encompasses the claimed range of 2-2.5 A/m2. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Modified Elektorowicz does not teach the hydraulic retention time is 6-9 h, and the flux is set to be 20-200 LMH.
	In related field of endeavor, Dawen teaches a nitrogen and phosphorus removal process (see ABS) wherein the hydraulic retention time is 8-10 h (hydraulic retention time is 8-10 h) and the flux is set to be 20-200 LMH (flux is 50-200 L/m2.h).
	The examiner takes note of the fact that the prior art range of 8-10 hr overlaps the claimed range of 6-9 hr. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Elektorowicz by selecting a hydraulic retention time of 8-10 hr and setting a flux between 20-200 LMH as disclosed by Dawen because said conditions provide stable operation of a dynamic membrane module solid-liquid separation (Dawen, see pgs. 8-9).  
	Regarding claim 7, Elektorowicz, Hu, Yurtsever and Chen teach the operation method of the dynamic membrane reactor with function of nitrogen and phosphorus removal according to claim 5.
	Modified Elektorowicz does not teach wherein in the step 2, when the transmembrane pressure difference reaches 0.02MPa-0.05MPa, and the turbidity of the effluent is less than 2NTU, the backwash membrane is dynamically formed at this time to complete one operation cycle of the dynamic membrane reactor. 
	In related field of endeavor, Dawen teaches a nitrogen and phosphorus removal process (see ABS) when the transmembrane pressure difference reaches 0.02MPa-0.05MPa (when the pressure difference across the membrane rises to 40kPa; 40kPa = 0.04MPa), and the turbidity of the effluent is less than 2NTU (turbidity is 0.3-0.6 NTU), the membrane is dynamically formed (dynamic film on the surface of the dynamic membrane module) at this time to complete one operation cycle of the dynamic membrane reactor (the conditions are met, therefore the limitation is met) (see §112b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Elektorowicz by selecting a transmembrane pressure difference of 0.04MPa and turbidity 0.3-0.6 NTU as disclosed by Dawen because said conditions provide stable operation of a dynamic membrane module solid-liquid separation (Dawen, see pgs. 8-9).  
	Regarding claim 8, Elektorowicz, Hu, Yurtsever and Chen teach the operation method of the dynamic membrane reactor with function of nitrogen and phosphorus removal according to claim 5, wherein in the step 3, a backwashing flow at the constant current density of average 0-300 A/m2 (Elektorowicz, calculated based on a current between 0-3A, anode surface area of 93cm2 and cathode surface area of 106cm2; see ¶139 and ¶148).
	The examiner takes note of the fact that the prior art range of 0-300A/m2 completely encompasses the claimed range of 2-2.5 A/m2. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Modified Elektorowicz does not teach when the transmembrane pressure difference exceeds 0.03 MPa,  a backwashing flow is maintained at 100-137.90 kPa for 1-5 min. 
	In related field of endeavor, Dawen teaches a nitrogen and phosphorus removal process (see ABS) when the transmembrane pressure difference exceeds 0.03 MPa (when the pressure difference across the membrane rises to 40kPa; 40kPa = 0.04MPa), a backwashing flow is maintained at 9.8-49 kPa (adopt 9.8-49kPa pressure blast on-line cleaning) for 1-5 min (air backwashing for 2-5 minute).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Elektorowicz by selecting a transmembrane pressure difference of 0.04MPa and a backwashing flow is maintained at 9.8-49 kPa for 2-5 minutes
as disclosed by Dawen because said conditions provide stable operation of a dynamic membrane module solid-liquid separation (Dawen, see pgs. 8-9).  
	As for the writing of this Office Action, no demonstration of criticality has been presented for backwashing flow at 100-137.90 kPa, therefore it would have been further obvious to modify the method of Elektorowicz (as modified by Dawen) by adjusting the backwashing flow to 100-137.90kPa because a pressure at 100-137.90kPa would have led to faster cleaning rates and achieved cleaning/backwashing in optimal times therefore one of ordinary skill in the art would have had a reasonable expectation of success of applying a pressure at 100-137.90kPa to ensure a stable operation of the dynamic membrane. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elektorowicz (US 2010/0051542) in view of Hu (CN 108217917) in view of Yurtsever (WO 2018/190779) in view of Chen (US 2010/0089829) and further in view of Wang (CN 104745507)
	Regarding claim 9, Elektorowicz, Hu, Yurtsever and Chen teach the operation method of the dynamic membrane reactor with function of nitrogen and phosphorus removal according to claim 5, wherein in a wastewater in the dynamic membrane reactor in the step 1, a dissolved oxygen (Elektorowicz, dissolved oxygen between 5-8 mg/L; see ¶180), pH is 6-9 (Elektorowicz, pH is within 6-9; see ¶129), and an activated sludge concentration is 2-5g MLSS/L (Elektorowicz, in zones I and II the concentration is between 2-5 g/L; see Fig. 18).
	Modified Elektorowicz does not teach wherein in a wastewater in the dynamic membrane reactor in the step 1, C/N=3-5 and a dissolved oxygen is 2-3 mg/L. 
	In related field of endeavor, Wang teaches an application of aerobic denitrifying bacterium (see ABS) comprising wherein wastewater is C/N=3-5 (C/N = 5; C/N 2-10) and a dissolved oxygen > 2mg/L (dissolved oxygen amount > 2mg/L).
	The examiner takes note of the fact that the prior art range of 2-10 C/N ratio completely encompasses the claimed range of 3-5 C/N ratio. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	The examiner takes note of the fact that the prior art range of DO > 2mg/L completely encompasses the claimed range of DO 2-3 mg/L. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Elektorowicz by selecting a dissolved oxygen > 2mg/L and C/N =5 or C/N 2-10 because said parameters completely degrades nitrate (Wang, see pg.) which is desirable in Elektorowicz for water quality of nitrate nitrogen (Elektorowicz, see ¶131).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elektorowicz (US 2010/0051542) in view of Hu (CN 108217917) in view of Yurtsever (WO 2018/190779) in view of Chen (US 2010/0089829) and further in view of Tang (Mixture of different Pseudomonas aeruginosa SD-1 strains in the efficient bioaugmentation for synthetic livestock wastewater treatment, see NPL in 892).
	Regarding claim 10, Elektorowicz, Hu, Yurtsever and Chen teach the operation method of the dynamic membrane reactor with function of nitrogen and phosphorus removal according to claim 5.
	Modified Elektorowicz does not teach wherein in the step 1, the aerobic denitrifiers inoculated are Pseudomonas aeruginosa SD-1 which is inoculated every 3 days; the amount of inoculation each time is 1% of the total volume, the inoculation is carried out 3-6 times, and the OD value of inoculum is 1-2. 
	In a related field of endeavor, Tang teaches mixture of different Pseudomonas aeruginosa SD-1 strains in the efficient bioaugmentation for synthetic livestock wastewater treatment (see title and ABS) wherein aerobic denitrifiers inoculated are Pseudomonas aeruginosa SD-1 (P. aeruginosa SD-1; see §2.1) which is inoculated (single and repeated inoculation; see ABS); the amount of inoculation is two percent (v/v) (two percent (v/v); see §112b), the inoculation is carried out 3-6 times (5 times of inoculation; see Table 1), and the OD value of inoculum is 1-2 (OD600 = 1.0; see §2.3). 
	The examiner takes note of the fact that the prior art DO value of 1.0 overlaps the claimed DO range of 1-2 at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Elektorowicz by incorporating Pseudomonas aeruginosa SD-1 inoculated with an amount of two percent (v/v), having an inoculation carried out 5 times and OD value of 1 as disclosed by Tang because by doing so provides high NO3- (nitrate) removal efficiency (Tang, see Fig. 5 and §4. Conclusion). 
	As for the writing of this Office Action, no demonstration of criticality has been presented for an inoculation amount of 1% of the total volume and inoculating every 3 days, therefore it would have been further obvious to modify the method of Elektorowicz (as modified by Tang) by adjusting the inoculation amount of 1% of the total volume and inoculating every 3 days because the inoculation amount and frequency would have led one to a desired bacterial composition for improving wastewater treatment efficiency (Tang, see §1. Introduction, §4. Conclusion and Fig. 5) with an expectation. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (CN 109231675) teaches an electric flocculation membrane biological reaction tank and operation method (see ABS) comprising an anode electrode comprising a punched iron plate, a cathode comprising stainless steel mesh, activated sludge, operating in an aerobic or anaerobic state Liu further teaches that the iron ion can be used as excellent flocculating reaction improves the phosphorus removing efficiency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778